Citation Nr: 0934338	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  06-00 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right shoulder disorder.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.

6.  Entitlement to service connection for a left shoulder 
disorder.


(The issues of entitlement to service connection for a 
separate rating for arthritis/degenerative changes to the 
lumbar spine, entitlement to a disability rating in excess of 
40 percent for service-connected lumbosacral strain, and 
entitlement to total disability evaluation based on 
individual unemployability are addressed in a separate 
decision, under a different docket number.)


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York.

The Veteran originally requested that he be afforded a Travel 
Board hearing when he submitted his substantive appeal in 
December 2005.  He later elected to have a local hearing in 
lieu of a Board hearing by way of a statement dated in 
February 2006.

The RO still carried the Veteran's request for a Travel Board 
hearing as active despite the Veteran having been afforded 
his local hearing in September 2007.  The Veteran, through 
his representative, officially withdrew his request for a 
Travel Board hearing in April 2008.


The issues of entitlement to service connection for a 
cervical spine disorder, right shoulder disorder, and left 
shoulder disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service 
connection for a cervical spine disorder, right shoulder 
disorder, and left shoulder disorder was denied in May 1994.  
Notice was provided that same month.  The Veteran failed to 
perfect an appeal and the decision became final.

2.  The Veteran attempted to reopen his claim in May 2000.  
His claim was denied in June 2000.  He did not appeal and the 
decision became final.

3.  The evidence received since the June 2000 decision is 
new, and it raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for a cervical spine disorder, right shoulder disorder, and 
left shoulder disorder.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a cervical 
spine disorder has been received.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a right 
shoulder disorder has been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105; 38 C.F.R. § 3.156(a).

3.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a left 
shoulder disorder has been received.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7105; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the evidence dated during 
service and up to January 2000 is contained in a rebuilt 
volume of the Veteran's claims folder.  The rebuilt folder is 
based on material provided by the Veteran's attorney who is 
representing the Veteran before VA in a separate claim.  The 
evidence includes such items as the Veteran's service 
treatment records (STRs), copies of rating decisions, 
statements, and examination reports.

The Veteran served on active duty from January 1964 to July 
1975.  He was discharged by reason of medical disability in 
July 1975.  The disabilities listed for him at the time were 
chronic lumbosacral strain with characteristic pain on motion 
with associated congenital anomaly of lumbosacral spine; and, 
chronic midback strain with tender paraspinal areas and 
slight limitation of motion.

The Board notes that the Veteran originally submitted a claim 
for VA disability compensation benefits in August 1975.  He 
identified the issues involved as being well identified in 
his military records.  He was granted service connection for 
chronic lumbosacral strain by way of a rating decision dated 
in February 1976.  The rating decision did not address the 
dorsal or thoracic spine.

The Veteran submitted a claim for service connection 
involving his upper back in December 1992.  He included a STR 
entry from March 1968 that noted pain in the left low 
thoracic region.  There was evidence of muscle spasm and 
tenderness of the paraspinous group on the left.  He 
submitted an additional statement in August 1993 wherein he 
noted that he was treated for pain in the right shoulder in 
1971.  He also made references to additional problems from a 
lifting injury during service.  

The RO denied service connection for an upper back, neck and 
shoulder disorder by way of a rating decision dated in May 
1994.  The decision noted treatment entries for the claimed 
disorders in the STRs but found there was no evidence of a 
chronic disorder in service.  The RO further noted that there 
was no evidence of treatment for the complained of disorders 
between the Veteran's discharge in July 1975 and November 
1991.  Notice was provided in July 1994.  The Veteran did not 
perfect a timely appeal and that decision became final.  

The Veteran sought to reopen his claim in May 2000.  The RO 
wrote to the Veteran and informed him his claim was 
previously denied in May 1994.  He was asked to provide 
additional evidence in support of his claim.  He responded in 
June 2000.  He contended that he suffered injuries to his 
upper back and shoulder blade areas in service.  He said he 
was treated from the 1970's onward.  

The RO denied the Veteran's claim by way of a letter dated in 
June 2000.  The Veteran did not perfect an appeal and the 
decision became final.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  As a result, 
service connection for a cervical spine disorder, right 
shoulder disorder and left shoulder disorder may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last final denial.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence of record at the time of the June 2000 rating 
decision consisted of the Veteran's STRs, his claim for 
benefits, statement from S. M. Putcha, M.D., dated in 
September 1986, examination report from M. L. Lecuona, M.D., 
dated in June 1988, records from Chenango Bridge Medical 
Groups for the period from June 1996 to October 1996, records 
from Binghamton Hospital dated in August 1996 and October 
1996, transcript of RO hearing in April 1999, VA examination 
reports dated from 1975 to 1999, VA treatment records from 
February 1987 to July 1999, and statements from the Veteran.  

The STRs do show treatment for complaints of neck and 
shoulder pain on several occasions.  The Veteran's medical 
board summary of March 1975 noted that the Veteran had been 
placed on a permanent U2 profile because of midback problems.  
The history of the Veteran's lower back injury in service was 
noted.  (The Veteran is service-connected for lumbosacral 
strain).  The physical examination noted that there was good 
and painless range of motion of the cervical spine.  There 
was pain on motion of the shoulders in the areas between the 
scapulae.  There was a vague tenderness in the middorsal 
spinous processes.  The report noted that activities such as 
running, jumping, stooping, or any lifting were impossible 
due to low and midback problems.  The pertinent diagnosis was 
chronic midback strain.

Dr. Putcha reported having seen the Veteran on three 
occasions, once in 1975, and twice in 1986.  He said he 
needed the Veteran's military records to evaluate his 
disability status.  He referenced the Veteran as having back 
problems but did not further identify the problems.  

Dr. Lecouna provided a disability assessment for the State of 
New York.  His report did not contain any pertinent findings.

The other private treatment records related to treatment 
provided to the Veteran following a motor vehicle accident 
(MVA) in June 1996.  He had upper back pain at the time of 
the accident.  

As noted, the Veteran submitted a claim for benefits in 
August 1975.  He received a number of VA examinations from 
1975 to 1999; however, the examinations were in conjunction 
with evaluations of the Veteran's service-connected 
lumbosacral strain disability.  The findings were not 
relevant to the issues on appeal.  The Veteran did report 
pain at the top of his spine and in the upper middle of his 
back on a VA Form 21-2545, Report of Medical Examination for 
Disability Evaluation, dated in December 1978.  A VA 
examination report of July 1999 noted that the Veteran 
reported the onset of right shoulder pain approximately one 
week earlier.  The Veteran was diagnosed with moderate 
degenerative arthritis of the right acromioclavicular (AC) 
joint.  

VA treatment records show treatment for complaints of upper 
and midback pain on November 27, 1991.  The Veteran also had 
pain in the scapular areas.  An entry from November 26, 1993, 
reported an assessment of chronic interscapular muscle 
strain.  A clinical entry from April 1999 noted complaints of 
pain in the right shoulder and a follow-on note from July 
1999 reported x-ray evidence of arthritis.  A copy of the 
July 1999 x-ray report show moderate degenerative arthritis 
of the right AC joint is of record.  There are additional 
entries documenting treatment for complaints of neck pain and 
pain between the shoulders.  

The Veteran provided several statements regarding his 
injuries in service and his continuing to experience pain as 
a result.  He reported that he had experienced constant pain 
in his neck and shoulder blade area on a VA Form 9, Appeal to 
Board of Veterans' Appeals, that was dated in February 1992.  
He repeated this assertion with his claim in December 1992 
and his claim of May 2000.

The RO denied the Veteran's claim on the basis that he had 
not submitted any new and material evidence.  The RO held 
that the evidence added to the record since May 1994 was 
duplicative of evidence previously considered.

The Veteran submitted his current claim to reopen in February 
2002.  Evidence associated with the claims folder since the 
last denial of June 2000 includes:  records from the Social 
Security Administration (SSA), records from K. Kim, M.D., for 
the period from April 1978 to January 1996, records from 
United Medical Associates, dated from May 2001 to June 2001, 
report from E. A. Seybold, M.D., dated in January 2003, 
Transcript of RO hearing of September 2007, VA treatment 
records from September 1975 to December 2008, VA examination 
reports from 2002 to 2009, and statements from the Veteran.

Most of the evidence is new to the record, with the exception 
of a number of VA treatment records.  The SSA records 
establish the Veteran's disability on the basis of chronic 
back pain.  A SSA disability examination of August 1998 noted 
that the Veteran complained of pain mostly in his lower back 
but also his upper back.  His range of motion of the 
shoulders was limited in all movements and he had limitation 
of motion of the cervical spine.  The records also included 
an evaluation from A Patel, M.D., dated in July 1994.  Dr. 
Patel reported that the Veteran had had a back injury in 
Vietnam and since then had had low back pain and pain between 
the shoulder blades.  He provided an impression of possible 
upper dorsal arthritis or bursitis.  

The records from Dr. Kim did not show treatment for any of 
the claimed disorder and are not material.  The records from 
United Medical Associates provide an assessment of probable 
osteoarthritis of the cervical spine and marked decrease in 
the range of motion of the right shoulder.  

VA x-rays of both shoulders showed moderate degenerative 
changes of the AC joint as of September 2000.  VA treatment 
records show that the Veteran had surgery on his right 
shoulder in August 2001.  The operating report noted a 
history of right shoulder pain as well as neck and arm pain.  
An outpatient entry from April 2002 noted a longstanding 
history of neck pain that radiated into the right shoulder 
and down the posterior arm and forearm.  Surgery from August 
2001 was noted.  Additional entries noted continued treatment 
for complaints related to the shoulders, cervical spine and 
area between the shoulders.  X-rays, magnetic resonance 
imaging (MRI) studies and computed tomography (CT) scans also 
documented evidence of impairments of the shoulders and 
cervical spine.  

The Veteran submitted a statement regarding his involvement 
in several MVAs while in service in May 2005.  He provided 
details regarding two accidents involving his personal 
vehicle and one accident that involved a military vehicle.  
He included a copy of a DA Form 285, Accident Report, dated 
in October 1969.  The report noted that the Veteran's vehicle 
was struck by a German civilian's vehicle.  The Veteran's 
vehicle overturned as a result.  The form indicated that 
there were no injuries as a result of the accident.

The Veteran also presented testimony of additional injuries 
to his cervical spine and shoulders in service at his hearing 
in September 2007.  He related that he was involved in four 
MVAs while in service.  He gave details of his accidents.  He 
claimed that he began having problems with his neck and 
shoulders at that time and the problems had continued since 
service.  The Veteran also testified that he listed 
complaints involving his neck and shoulders when he completed 
forms for his VA examinations in the 1970's.

The Veteran's statements, the DA Form 285 and testimony are 
all new to the record and material.  The evidence establishes 
trauma in service even though the Army form listed no 
injuries were suffered at the time.  Taken in conjunction 
with the March 1975 medical board summary of chronic midback 
strain, and a permanent U2 (upper extremity) profile, there 
is evidence of a chronic disorder in service.  Further, the 
Veteran reported problems with his neck and shoulder area at 
the time of a VA examination in 1978.  He has remained 
consistent in reporting his continuity of symptoms through 
the denials of his claim in 1994 and 2000 as evidenced by the 
treatment record entries.  He has continued to make the same 
assertions during his current claim.

The Veteran is competent to present lay evidence of his 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 
2007 (holding that a layperson may provide competent evidence 
to establish a diagnosis where the lay person is "competent 
to identify the medical condition"); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board finds that the Veteran has submitted new and 
material evidence that goes to a previously unestablished 
fact, a source of trauma in service, that could be related to 
current findings of degenerative arthritis.  The evidence 
also raises a reasonable possibility of substantiating the 
claim in light of the Veteran's longstanding assertions of 
pain and problems with his cervical spine and shoulders and 
the identification of a chronic disorder in service.  His 
claim for service connection for a cervical spine disorder, 
right shoulder disorder, and left shoulder is reopened.  


ORDER

New and material evidence has been received sufficient to 
reopen a claim of service connection for a cervical spine 
disorder, to this extent, the appeal is granted.

New and material evidence has been received sufficient to 
reopen a claim of service connection for a right shoulder 
disorder, to this extent, the appeal is granted.

New and material evidence has been received sufficient to 
reopen a claim of service connection for a left shoulder 
disorder, to this extent, the appeal is granted.


REMAND

The Veteran presented evidence of four MVAs in service.  He 
presented documentary evidence regarding one particular MVA 
involving his personal vehicle.  He submitted a statement and 
testified regarding an accident involving an Army truck.  He 
said that he hit a tree with the truck.

The Veteran should be contacted to determine if there may be 
official records available regarding his truck accident as 
well as additional personal records regarding his other 
accidents.  He has presented an official Army form in regard 
to one accident and he may possess additional records.  This 
is especially important in light of the loss of his original 
volume of the claims folder as the Army document supplied by 
the Veteran was not included in the copy of the rebuilt 
volume submitted by him.

He should also be asked to provide information on any 
additional treatment received.

The Veteran must be afforded a VA examination to assess 
whether any current disorder may be related to any incident 
of service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide further evidence of 
his MVAs in service, in particular he 
should be asked if there are an official 
records regarding his MVA with the Army 
truck.  If he is able to identify any 
source of records for MVAs, an attempt to 
obtain pertinent records should be made.

2.  Upon completion of the above 
development, the Veteran should be 
afforded a VA examination to address the 
issue involving his claim for service 
connection for cervical spine, right 
shoulder and left shoulder disorders.  
The claims folder and a copy of this 
remand must be provided to the examiner 
and reviewed as part of the examination.  
The examiner must indicate in the 
examination report that such a review 
occurred.  

The examiner is requested to identify any 
and all cervical spine, right shoulder 
and left shoulder disorders that may be 
present.  The examiner is further 
requested to provide an opinion whether 
there is a 50 percent probability or 
greater that any currently diagnosed 
cervical spine disorder, right shoulder, 
or left shoulder disorder can be related 
to the Veteran's service.  The report of 
examination must include the complete 
rationale for all opinions expressed.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, the 
Veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the 
RO.  The Veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


